 
 
II 
Calendar No. 513
111th CONGRESS 2d Session 
H. R. 3101 
IN THE SENATE OF THE UNITED STATES 

July 27, 2010
Received


August 5, 2010
Read twice and placed on the calendar

AN ACT 
To ensure that individuals with disabilities have access to emerging Internet Protocol-based communication and video programming technologies in the 21st century. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Twenty-First Century Communications and Video Accessibility Act of 2010. 
(b)Table of contents 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Limitation on liability. 
Sec. 3. Proprietary technology. 
Title I—Communications Access  
Sec. 101. Definitions. 
Sec. 102. Hearing aid compatibility. 
Sec. 103. Relay services. 
Sec. 104. Access to internet-based services and equipment. 
Sec. 105. Emergency Access Advisory Committee. 
Sec. 106. Relay services for deaf-blind individuals. 
Title II—Video Programming 
Sec. 201. Video Programming and Emergency Access Advisory Committee. 
Sec. 202. Video description and closed captioning. 
Sec. 203. Closed captioning decoder and video description capability. 
Sec. 204. User interfaces on digital apparatus. 
Sec. 205. Access to video programming guides and menus provided on navigation devices. 
Sec. 206. Definitions. 
Title III—PAYGO Compliance 
Sec. 301. PAYGO Compliance.  
2.Limitation on liability 
(a)In generalExcept as provided in subsection (b), no person shall be liable for a violation of the requirements of this Act (or of the provisions of the Communications Act of 1934 that are amended or added by this Act) with respect to video programming, online content, applications, services, advanced communications services, or equipment used to provide or access advanced communications services to the extent such person— 
(1)transmits, routes, or stores in intermediate or transient storage the communications made available through the provision of advanced communications services by a third party; or 
(2)provides an information location tool, such as a directory, index, reference, pointer, menu, guide, user interface, or hypertext link, through which an end user obtains access to such video programming, online content, applications, services, advanced communications services, or equipment used to provide or access advanced communications services. 
(b)ExceptionThe limitation on liability under subsection (a) shall not apply to any person to the extent such person relies on third party applications, services, software, hardware, or equipment to comply with the requirements of this Act (or of the provisions of the Communications Act of 1934 that are amended or added by this Act). 
3.Proprietary technologyNo action taken by the Commission to implement the requirements of this Act or the amendments made by this Act shall mandate the use or incorporation of proprietary technology. 
ICommunications Access  
101.Definitions Section 3 of the Communications Act of 1934 (47 U.S.C. 153) is amended— 
(1)by adding at the end the following new paragraphs: 
 
(53)Advanced communications servicesThe term advanced communications services means— 
(A)interconnected VoIP service; 
(B)non-interconnected VoIP service; 
(C)electronic messaging service; and 
(D)video conferencing service. 
(54)DisabilityThe term disability has the meaning given such term under section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).  
(55)Electronic messaging serviceThe term electronic messaging service means a service that provides non-voice messages in text form between individuals over communications networks. 
(56)Interconnected VoIP serviceThe term interconnected VoIP service has the meaning given such term under section 9.3 of title 47, Code of Federal Regulations, as such section may be amended from time to time. 
(57)Non-interconnected VoIP serviceThe term non-interconnected VoIP service— 
(A)means a service that— 
(i)enables real-time voice communications that originate from or terminate to the user’s location using Internet protocol or any successor protocol; and 
(ii)requires Internet protocol compatible customer premises equipment; and 
(B)does not include any service that is an interconnected VoIP service. 
(58)Video conferencing serviceThe term video conferencing service means a service that provides real-time video communications, including audio, to enable users to share information of the user’s choosing.; and 
(2)by reordering paragraphs (1) through (52) and the paragraphs added by paragraph (1) of this section in alphabetical order based on the headings of such paragraphs and renumbering such paragraphs as so reordered. 
102.Hearing aid compatibility 
(a)Compatibility requirements 
(1)Telephone service for the disabledSection 710(b)(1) of the Communications Act of 1934 (47 U.S.C. 610(b)(1)) is amended to read as follows: 
 
(b) 
(1)Except as provided in paragraphs (2) and (3) and subsection (c), the Commission shall require that customer premises equipment described in this paragraph provide internal means for effective use with hearing aids that are designed to be compatible with telephones which meet established technical standards for hearing aid compatibility. Customer premises equipment described in this paragraph are the following: 
(A)All essential telephones. 
(B)All telephones manufactured in the United States (other than for export) more than one year after the date of enactment of the Hearing Aid Compatibility Act of 1988 or imported for use in the United States more than one year after such date. 
(C)All customer premises equipment used with advanced communications services that is designed to provide 2-way voice communications via a built-in speaker intended to be held to the ear in a manner functionally equivalent to a telephone, subject to the regulations prescribed by the Commission under subsection (e).. 
(2)Additional amendmentsSection 710(b) of the Communications Act of 1934 (47 U.S.C. 610(b)) is further amended— 
(A)in paragraph (2)— 
(i)in subparagraph (A)— 
(I)in the matter preceding clause (i)— 
(aa)by striking initial; 
(bb)by striking of this subsection after the date of enactment of the Hearing Aid Compatibility Act of 1988; and 
(cc)by striking paragraph (1)(B) of this subsection and inserting subparagraphs (B) and (C) of paragraph (1); 
(II)by inserting and at the end of clause (ii); 
(III)by striking clause (iii); and 
(IV)by redesignating clause (iv) as clause (iii); 
(ii)by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B); and 
(iii)in subparagraph (B) (as so redesignated)— 
(I)by striking the first sentence and inserting The Commission shall periodically assess the appropriateness of continuing in effect the exemptions for telephones and other customer premises equipment described in subparagraph (A) of this paragraph.; and 
(II)in each of clauses (iii) and (iv), by striking paragraph (1)(B) and inserting subparagraph (B) or (C) of paragraph (1); 
(B)in paragraph (4)(B)— 
(i)by striking public mobile and inserting telephones used with public mobile; 
(ii)by inserting telephones and other customer premises equipment used in whole or in part with after means; 
(iii)by striking and after public land mobile telephone service, and inserting or; 
(iv)by striking part 22 of; and 
(v)by inserting after Regulations the following: , or any functionally equivalent unlicensed wireless services; and 
(C)in paragraph (4)(C)— 
(i)by striking term private radio services and inserting term telephones used with private radio services; and 
(ii)by inserting telephones and other customer premises equipment used in whole or in part with after means. 
(b)Technical standardsSection 710(c) of the Communications Act of 1934 (47 U.S.C. 610(c)) is amended by adding at the end the following: A telephone or other customer premises equipment that is compliant with relevant technical standards developed through a public participation process and in consultation with interested consumer stakeholders (designated by the Commission for the purposes of this section) will be considered hearing aid compatible for purposes of this section, until such time as the Commission may determine otherwise. The Commission shall consult with the public, including people with hearing loss, in establishing or approving such technical standards. The Commission may delegate this authority to an employee pursuant to section 5(c). The Commission shall remain the final arbiter as to whether the standards meet the requirements of this section.. 
(c)RulemakingSection 710(e) of the Communications Act of 1934 (47 U.S.C. 610(e)) is amended— 
(1)by striking impairments and inserting loss; and 
(2)by adding at the end the following sentence: In implementing the provisions of subsection (b)(1)(C), the Commission shall use appropriate timetables or benchmarks to the extent necessary (1) due to technical feasibility, or (2) to ensure the marketability or availability of new technologies to users..  
(d)Rule of constructionSection 710(h) of the Communications Act of 1934 (47 U.S.C. 610(h)) is amended to read as follows: 
 
(h)Rule of constructionNothing in the Twenty-First Century Communications and Video Accessibility Act of 2010 shall be construed to modify the Commission’s regulations set forth in section 20.19 of title 47 of the Code of Federal Regulations, as in effect on the date of enactment of such Act.. 
103.Relay services 
(a)DefinitionParagraph (3) of section 225(a) of the Communications Act of 1934 (47 U.S.C. 225(a)(3)) is amended to read as follows: 
 
(3)Telecommunications relay servicesThe term telecommunications relay services means telephone transmission services that provide the ability for an individual who is deaf, hard of hearing, deaf-blind, or who has a speech disability to engage in communication by wire or radio with one or more individuals, in a manner that is functionally equivalent to the ability of a hearing individual who does not have a speech disability to communicate using voice communication services by wire or radio.. 
(b)Internet protocol-based relay servicesTitle VII of such Act (47 U.S.C. 601 et seq.) is amended by adding at the end the following new section: 
 
715.Internet protocol-based relay servicesWithin one year after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, each interconnected VoIP service provider and each provider of non-interconnected VoIP service shall participate in and contribute to the Telecommunications Relay Services Fund established in section 64.604(c)(5)(iii) of title 47, Code of Federal Regulations, as in effect on the date of enactment of such Act, in a manner prescribed by the Commission by regulation to provide for obligations of such providers that are consistent with and comparable to the obligations of other contributors to such Fund.. 
(c)Telecommunications Relay Services Policy Advisory CouncilSection 225 of the Communications Act of 1934 (47 U.S.C. 225) is amended by adding at the end the following new subsection: 
 
(h)Telecommunications Relay Services Policy Advisory Council 
(1)In generalNot later than 6 months after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Chairman of the Commission shall establish an advisory committee to be known as the Telecommunications Relay Services Policy Advisory Council (in this section referred to as the Policy Advisory Council) and shall require the Policy Advisory Council— 
(A)to conduct their meetings in a manner that is open to the public; 
(B)to make a complete and comprehensive record of such proceedings publicly available; 
(C)to establish safeguards to identify and mitigate conflicts of interest with respect to members of the Policy Advisory Council; and 
(D)to advise the Commission in the development or proposal of any major changes or new rules relating to telecommunications relay services. 
(2)MembershipAs soon as practicable after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Chairman of the Commission shall appoint the members of the Policy Advisory Council, ensuring a balance between potential consumers and other stakeholders. Members of the Policy Advisory Council shall be selected from each of the following groups: 
(A)Individuals who are consumers of telecommunications relay services. 
(B)Representatives of State commissions with jurisdiction over intrastate telecommunications relay services. 
(C)Representatives of providers of telecommunications relay services.  
(3)Collection and dissemination of information and adviceThe Commission— 
(A)shall seek the advice of the Policy Advisory Council in assisting the Commission in developing or proposing any major changes or issuing any new rules relating to telecommunications relay services; and 
(B)shall, with the advice of the Policy Advisory Council, make all regulations, rules, and orders relating to telecommunications relay services fully and easily accessible to consumers of such services. 
(4)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Policy Advisory Council.. 
(d)Followup proceedingSection 225 of the Communications Act of 1934 (47 U.S.C. 225), as amended by subsection (c), is further amended by adding after subsection (h) the following new subsection: 
 
(i)Followup proceeding 
(1)In generalNot later than 30 months after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Commission, in consultation with all relevant Federal agencies, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report— 
(A)concerning how the Commission is ensuring that telecommunications relay service customers have access to improved technologies, interoperability, and functionalities; and 
(B)identifying impediments to the broad and efficient use of telecommunications relay services in the workplace. 
(2)Suggestions for workplace adoptionThe Commission shall develop suggestions to facilitate broader and more efficient use of telecommunications relay services in the workplace, including suggestions for facilitating the replacement of outdated end-user telecommunications relay services equipment in public places and government offices.. 
104.Access to internet-based services and equipment 
(a)Title VII amendmentTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.), as amended by section 103, is further amended by adding at the end the following new sections: 
 
716.Access to Internet-based equipment and services 
(a)Access to equipment 
(1)Right to accessible equipmentWith respect to equipment manufactured after the effective date of the regulations established pursuant to this section, and subject to those regulations, a manufacturer of equipment used for advanced communications, including end user equipment, network equipment, and software, shall ensure that such equipment that such manufacturer offers for sale or otherwise distributes in interstate commerce shall be accessible to and usable by individuals with disabilities, unless doing so is not achievable. 
(2)Industry flexibilityA manufacturer of equipment may satisfy the requirements of paragraph (1) with respect to such equipment by— 
(A)ensuring that the equipment that such manufacturer offers is accessible to and usable by individuals with disabilities without the use of third party applications, peripheral devices, software, hardware, or customer premises equipment; or  
(B)if such manufacturer chooses, using third party applications, peripheral devices, software, hardware, or customer premises equipment that is available to the consumer at nominal cost and that individuals with disabilities can access. 
(b)Access to services 
(1)Right to accessible servicesWith respect to advanced communications services offered after the effective date of the regulations established pursuant to this section, and subject to those regulations, a provider of services used for advanced communications shall ensure that such services that such provider offers for sale or otherwise distributes in interstate commerce shall be accessible to and usable by individuals with disabilities, unless doing so is not achievable. 
(2)Industry flexibilityA provider of services may satisfy the requirements of paragraph (1) with respect to such services by— 
(A)ensuring that the services that such provider offers are accessible to and usable by individuals with disabilities without the use of third party applications, peripheral devices, software, hardware, or customer premises equipment; or  
(B)if such provider chooses, using third party applications, peripheral devices, software, hardware, or customer premises equipment that is available to the consumer at nominal cost and that individuals with disabilities can access. 
(c)CompatibilityWhenever the requirements of subsection (a) are not achievable for a manufacturer, or the requirements of subsection (b) are not achievable for a provider, a manufacturer or provider shall ensure that its equipment or service is compatible with peripheral devices or specialized customer premises equipment commonly used by individuals with disabilities to achieve access, unless the requirement of this subsection is not achievable. 
(d)Network features, functions, and capabilitiesEach provider of advanced communications services has the duty not to install network features, functions, or capabilities that impede accessibility or usability of advanced communications services. 
(e)Regulations 
(1)In generalWithin one year after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Commission shall promulgate such regulations as are necessary to implement this section. In prescribing the regulations, the Commission shall— 
(A)include performance objectives to ensure the accessibility, usability, and compatibility of advanced communications services and the equipment used for advanced communications services by individuals with disabilities; 
(B)provide that advanced communications services, the equipment used for advanced communications services, and networks used to provide advanced communications services may not impair or impede the accessibility of information content when accessibility has been incorporated into that content for transmission through advanced communications services, equipment used for advanced communications services, or networks used to provide advanced communications services; and 
(C)determine the obligations under this section of manufacturers, service providers, and providers of applications. 
(2)Prospective guidelinesThe Commission shall issue prospective guidelines for a manufacturer or provider regarding the requirements of this section.  
(f)Services and equipment subject to section 255The requirements of this section shall not apply to any equipment or services, including interconnected VoIP service, that are subject to the requirements of section 255 on the day before the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010. Such services and equipment shall remain subject to the requirements of section 255.  
(g)Achievable definedFor purposes of this section and section 718, the term achievable means with reasonable effort or expense, as determined by the Commission. In determining whether the requirements of a provision are achievable, the Commission shall consider the following factors: 
(1)The nature and cost of the steps needed to meet the requirements of this section with respect to the specific equipment or service in question. 
(2)The impact on the operations of the manufacturer or provider and on the operation of the specific equipment or service in question, including on the development and deployment of new communications technologies. 
(3)The financial resources of the manufacturer or provider. 
(4)The type of operations of the manufacturer or provider. 
(5)The extent to which the service provider or manufacturer in question offers accessible services or equipment containing varying degrees of functionality and features, and offered at differing price points. 
(h)Commission flexibility 
(1)WaiverThe Commission shall have the authority, on its own motion or in response to a petition by a manufacturer or provider, to waive the requirements of this section for any feature or function of equipment used to provide or access advanced communications services, or for any class of such equipment, that— 
(A)is capable of accessing an advanced communications service; and 
(B)is designed for multiple purposes, but is designed primarily for purposes other than using advanced communications services. 
(2)Small entity exemptionThe Commission may exempt small entities from the requirements of this section.  
(i)Customized equipment or servicesThe provisions of this section shall not apply to customized equipment or services that are not offered directly to the public, or to such classes of users as to be effectively available directly to the public, regardless of the facilities used. 
(j)Rule of constructionThis section shall not be construed to require a manufacturer of equipment used for advanced communications or a provider of advanced communications services to make every feature and function of every device or service accessible for every disability. 
717.Enforcement and recordkeeping obligations 
(a)Complaint and enforcement proceduresWithin one year after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Commission shall establish regulations that facilitate the filing of formal and informal complaints that allege a violation of section 255, 716, or 718, establish procedures for enforcement actions by the Commission with respect to such violations, and implement the recordkeeping obligations of paragraph (5) for manufacturers and providers subject to such sections. Such regulations shall include the following provisions: 
(1)No feeThe Commission shall not charge any fee to an individual who files a complaint alleging a violation of section 255, 716, or 718.  
(2)Receipt of complaintsThe Commission shall establish separate and identifiable electronic, telephonic, and physical receptacles for the receipt of complaints filed under section 255, 716, or 718. 
(3)Complaints to the Commission 
(A)In generalAny person alleging a violation of section 255, 716, or 718 by a manufacturer of equipment or provider of service subject to such sections may file a formal or informal complaint with the Commission. 
(B)Investigation of informal complaintThe Commission shall investigate the allegations in an informal complaint and, within 180 days after the date on which such complaint was filed with the Commission, issue an order concluding the investigation, unless such complaint is resolved before such time. The order shall include a determination whether any violation occurred. 
(i)ViolationIf the Commission determines that a violation has occurred, the Commission may, in the order issued under this subparagraph or in a subsequent order, require the manufacturer or service provider to take such action as is necessary to comply with the requirements of this section. 
(ii)No violationIf a determination is made that a violation has not occurred, the Commission shall provide the basis for such determination. 
(C)Consolidation of complaintsThe Commission may consolidate for investigation and resolution complaints alleging substantially the same violation.  
(4)Opportunity to respondBefore the Commission makes a determination pursuant to paragraph (3), the party that is the subject of the complaint shall have a reasonable opportunity to respond to such complaint, and may include in such response any factors that are relevant to such determination. 
(5)Recordkeeping 
(A)In generalBeginning one year after the effective date of regulations promulgated pursuant to section 716(e), each manufacturer and provider subject to sections 255, 716, or 718 shall maintain, in the ordinary course of business and for a reasonable period, records of any efforts taken by such manufacturer or provider to implement sections 255, 716, or 718, including the following: 
(i)Information about the manufacturer’s or provider’s efforts to consult with individuals with disabilities. 
(ii)Descriptions of the accessibility features of its products and services. 
(iii)Information about the compatibility of such products and services with peripheral devices or specialized customer premise equipment commonly used by individuals with disabilities to achieve access. 
(B)Submission of annual certificationAn officer of a manufacturer or provider shall submit to the Commission an annual certification that records are being kept in accordance with subparagraph (A). 
(C)Commission request for recordsAfter the filing of a formal or informal complaint against a manufacturer or provider in the manner prescribed in paragraph (3), the Commission may request, and shall keep confidential, a copy of the records maintained by such manufacturer or provider pursuant to subparagraph (A) of this paragraph that are directly relevant to the equipment or service that is the subject of such complaint. 
(6)Failure to actIf the Commission fails to carry out any of its responsibilities to act upon a complaint in the manner prescribed in paragraph (3), the person that filed such complaint may bring an action in the nature of mandamus in the United States Court of Appeals for the District of Columbia to compel the Commission to carry out any such responsibility. 
(7)Commission jurisdictionThe limitations of section 255(f) shall apply to any claim that alleges a violation of section 255, 716, or 718. Nothing in this paragraph affects or limits any action for mandamus under paragraph (6) or any appeal pursuant to section 402(b)(10). 
(8)Private resolutions of complaintsNothing in the Commission’s rules or this Act shall be construed to preclude a person who files a complaint and a manufacturer or provider from resolving a formal or informal complaint prior to the Commission’s final determination in a complaint proceeding. In the event of such a resolution, the parties shall jointly request dismissal of the complaint and the Commission shall grant such request. 
(b)Reports to Congress 
(1)In generalEvery two years after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that includes the following: 
(A)An assessment of the level of compliance with sections 255, 716, and 718. 
(B)An evaluation of the extent to which any accessibility barriers still exist with respect to new communications technologies. 
(C)The number and nature of complaints received pursuant to subsection (a) during the two years that are the subject of the report. 
(D)A description of the actions taken to resolve such complaints under this section, including forfeiture penalties assessed. 
(E)The length of time that was taken by the Commission to resolve each such complaint. 
(F)The number, status, nature, and outcome of any actions for mandamus filed pursuant to subsection (a)(6) and the number, status, nature, and outcome of any appeals filed pursuant to section 402(b)(10). 
(G)An assessment of the effect of the requirements of this section on the development and deployment of new communications technologies. 
(2)Public comment requiredThe Commission shall seek public comment on its tentative findings prior to submission to the Committees of the report under this subsection. 
(c)Comptroller General enforcement study 
(1)In generalThe Comptroller General shall conduct a study to consider and evaluate the following: 
(A)The Commission’s compliance with the requirements of this section, including the Commission’s level of compliance with the deadlines established under and pursuant to this section and deadlines for acting on complaints pursuant to subsection (a). 
(B)Whether the enforcement actions taken by the Commission pursuant to this section have been appropriate and effective in ensuring compliance with this section. 
(C)Whether the enforcement provisions under this section are adequate to ensure compliance with this section. 
(D)An assessment of the effect of the requirements of this section on the development and deployment of new communications technologies. 
(2)ReportNot later than 5 years after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the results of the study required by paragraph (1), with recommendations for how the enforcement process and measures under this section may be modified or improved. 
(d)ClearinghouseWithin one year after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Commission shall, in consultation with the Architectural and Transportation Barriers Compliance Board, the National Telecommunications and Information Administration, trade associations, and organizations representing individuals with disabilities, establish a clearinghouse of information on the availability of accessible products and services and accessibility solutions required under sections 255, 716, and 718. Such information shall be made publicly available on the Commission’s website and by other means, and shall include an annually updated list of products and services with access features. 
(e)Outreach and educationUpon establishment of the clearinghouse of information required under subsection (d), the Commission, in coordination with the National Telecommunications and Information Administration, shall conduct an informational and educational program designed to inform the public about the availability of the clearinghouse and the protections and remedies available under sections 255, 716, and 718. 
718.INTERNET BROWSERS BUILT INTO TELEPHONES USED WITH PUBLIC MOBILE SERVICES 
(a)AccessibilityIf a manufacturer of a telephone used with public mobile services (as such term is defined in section 710(b)(4)(B)) includes an Internet browser in such telephone, or if a provider of mobile service arranges for the inclusion of a browser in telephones to sell to customers, the manufacturer or provider shall ensure that the functions of the included browser (including the ability to launch the browser) are accessible to and usable by individuals who are blind or have a visual impairment, unless doing so is not achievable, except that this subsection shall not impose any requirement on such manufacturer or provider— 
(1)to make accessible or usable any Internet browser other than a browser that such manufacturer or provider includes or arranges to include in the telephone; or 
(2)to make Internet content, applications, or services accessible or usable (other than enabling individuals with disabilities to use an included browser to access such content, applications, or services). 
(b)Industry flexibilityA manufacturer or provider may satisfy the requirements of subsection (a) with respect to such telephone or services by— 
(1)ensuring that the telephone or services that such manufacture or provider offers is accessible to and usable by individuals with disabilities without the use of third party applications, peripheral devices, software, hardware, or customer premises equipment; or  
(2)using third party applications, peripheral devices, software, hardware, or customer premises equipment that is available to the consumer at nominal cost and that individuals with disabilities can access.. 
(b)Effective date for section 718Section 718 of the Communications Act of 1934, as added by subsection (a), shall take effect 3 years after the date of enactment of this Act. 
(c)Title V amendmentsSection 503(b)(2) of such Act (47 U.S.C. 503(b)(2)) is amended by adding after subparagraph (E) the following: 
 
(F)Subject to paragraph (5) of this section, if the violator is a manufacturer or service provider subject to the requirements of section 255, 716, or 718, and is determined by the Commission to have violated any such requirement, the manufacturer or provider shall be liable to the United States for a forfeiture penalty of not more than $100,000 for each violation or each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $1,000,000 for any single act or failure to act.. 
(d)Review of Commission determinationsSection 402(b) of such Act (47 U.S.C. 402(b)) is amended by adding the following new paragraph: 
 
(10)By any person who is aggrieved or whose interests are adversely affected by a determination made by the Commission under section 717(a)(3).. 
105.Emergency Access Advisory Committee 
(a)EstablishmentFor the purpose of achieving equal access to emergency services by individuals with disabilities, as a part of the migration to a national Internet protocol-enabled emergency network, not later than 60 days after the date of enactment of this Act, the Chairman of the Commission shall establish an advisory committee, to be known as the Emergency Access Advisory Committee (referred to in this section as the Advisory Committee). 
(b)MembershipAs soon as practicable after the date of enactment of this Act, the Chairman of the Commission shall appoint the members of the Advisory Committee, ensuring a balance between individuals with disabilities and other stakeholders, and shall designate two such members as the co-chairs of the Committee. Members of the Advisory Committee shall be selected from the following groups: 
(1)State and local government and emergency responder representativesRepresentatives of State and local governments and representatives of emergency response providers, selected from among individuals nominated by national organizations representing such governments and representatives. 
(2)Subject matter expertsIndividuals who have the technical knowledge and expertise to serve on the Advisory Committee in the fulfillment of its duties, including representatives of— 
(A)providers of interconnected and non-interconnected VoIP services; 
(B)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of interconnected and non-interconnected VoIP services; 
(C)national organizations representing individuals with disabilities and senior citizens;  
(D)Federal agencies or departments responsible for the implementation of the Next Generation E 9–1–1 system; 
(E)the National Institute of Standards and Technology; and 
(F)other individuals with such technical knowledge and expertise. 
(3)Representatives of other stakeholders and interested partiesRepresentatives of such other stakeholders and interested and affected parties as the Chairman of the Commission determines appropriate. 
(c)Development of recommendationsWithin one year after the completion of the member appointment process by the Chairman of the Commission pursuant to subsection (b), the Advisory Committee shall develop and submit to the Commission recommendations to implement such technologies and methods, including recommendations— 
(1)with respect to what actions are necessary as a part of the migration to a national Internet protocol-enabled network to achieve reliable, interoperable communication transmitted over such network that will ensure access to emergency services by individuals with disabilities; 
(2)for protocols, technical capabilities, and technical requirements to ensure reliability and interoperability necessary to ensure access to emergency services by individuals with disabilities; 
(3)for the establishment of technical standards for use by public safety answering points, designated default answering points, and local emergency authorities; 
(4)for relevant technical standards and requirements for communication devices and equipment and technologies to enable the use of reliable emergency access; 
(5)for procedures to be followed by IP-enabled network providers to ensure that such providers do not install features, functions, or capabilities that would conflict with technical standards;  
(6)for deadlines by which providers of interconnected and non-interconnected VoIP services and manufacturers of equipment used for such services shall achieve the actions required in paragraphs (1) through (5), and for the possible phase out of the use of current-generation TTY technology to the extent that this technology is replaced with more effective and efficient technologies and methods to enable access to emergency services by individuals with disabilities; and 
(7)for the establishment of rules to update the Commission’s rules with respect to 9–1–1 services and E–911 services, as such term is defined in section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942), for users of telecommunications relay services as new technologies and methods for providing such relay services are adopted by providers of such relay services. 
(d)Meetings 
(1)Initial meetingThe initial meeting of the Advisory Committee shall take place not later than 45 days after the completion of the member appointment process by the Chairman of the Commission pursuant to subsection (b). 
(2)Other meetingsAfter the initial meeting, the Advisory Committee shall meet at the call of the chairs, but no less than monthly until the recommendations required pursuant to subsection (c) are completed and submitted. 
(3)Notice; open meetingsAny meetings held by the Advisory Committee shall be duly noticed at least 14 days in advance and shall be open to the public. 
(e)Procedural rules 
(1)QuorumOne-third of the members of the Advisory Committee shall constitute a quorum for conducting business of the Advisory Committee. 
(2)SubcommitteesTo assist the Advisory Committee in carrying out its functions, the chair may establish appropriate subcommittees composed of members of the Advisory Committee and other subject matter experts as determined to be necessary. 
(3)Additional procedural rulesThe Advisory Committee may adopt other procedural rules as needed. 
(f)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee. 
(g)Implementing recommendationsThe Commission shall have the authority to promulgate regulations to implement the recommendations proposed by the Advisory Committee, as well as any other regulations as are necessary to achieve reliable, interoperable communication that ensures access by individuals with disabilities to an Internet protocol-enabled emergency network. 
(h)SurveyNot later than 30 months after the date of enactment of this Act, the Commission shall conduct and publish the results of a national survey of individuals with disabilities concerning real time text, geolocation services, instant messaging services, and mobile telecommunications relay services. The survey shall seek to determine what individuals with disabilities believe to be the most effective and efficient technologies and methods by which to enable access to emergency services by individuals with disabilities. 
(i)DefinitionsIn this section— 
(1)the term Commission means the Federal Communications Commission; 
(2)the term Chairman means the Chairman of the Federal Communications Commission; and 
(3)except as otherwise expressly provided, other terms have the meanings given such terms in section 3 of the Communications Act of 1934 (47 U.S.C. 153). 
106.Relay services for deaf-blind individualsTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.), as amended by sections 103 and 104, is further amended by adding at the end the following: 
 
719.Relay services for deaf-blind individuals 
(a)In generalWithin 6 months after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Commission shall establish rules that define as eligible for relay service support those programs that are approved by the Commission for the distribution of specialized customer premises equipment designed to make telecommunications service, Internet access service, and advanced communications, including interexchange services and advanced telecommunications and information services, accessible by low-income individuals who are deaf-blind. 
(b)Individuals who are deaf-blind definedFor purposes of this section, the term individuals who are deaf-blind has the meaning given such term in section 206 of the Helen Keller National Center Act (29 U.S.C. 1905). 
(c)Annual amountThe total amount of support the Commission may provide from its Telecommunications Relay Services Fund for any fiscal year may not exceed $10,000,000.. 
IIVideo Programming 
201.Video Programming and Emergency Access Advisory Committee 
(a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Chairman shall establish an advisory committee to be known as the Video Programming and Emergency Access Advisory Committee. 
(b)MembershipAs soon as practicable after the date of enactment of this Act, the Chairman shall appoint individuals who have the technical knowledge and engineering expertise to serve on the Advisory Committee in the fulfillment of its duties, including the following: 
(1)Representatives of distributors and providers of video programming or national organizations representing such distributors and providers. 
(2)Representatives of vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of video programming delivered using Internet protocol or a national organization representing such vendors, developers, or manufacturers. 
(3)Representatives of manufacturers of consumer electronics or information technology equipment or a national organization representing such manufacturers. 
(4)Representatives of national organizations representing accessibility advocates, including individuals with disabilities and the elderly. 
(5)Representatives of the broadcast television industry or a national organization representing such industry. 
(6)Other individuals with technical and engineering expertise, as the Chairman determines appropriate. 
(c)Commission OversightThe Chairman shall appoint a member of the Commission’s staff to moderate and direct the work of the Advisory Committee. 
(d)Technical staffThe Commission shall appoint a member of the Commission’s technical staff to provide technical assistance to the Advisory Committee. 
(e)Development of recommendations 
(1)Closed captioning reportWithin 6 months after the date of the first meeting of the Advisory Committee, the Advisory Committee shall develop and submit to the Commission a report that includes the following: 
(A)An identification of the performance objectives for protocols, technical capabilities, and technical procedures needed to permit content providers, content distributors, Internet service providers, software developers, and device manufacturers to reliably encode, transport, receive, and render closed captions of video programming delivered using Internet protocol. 
(B)An identification of additional protocols, technical capabilities, and technical procedures beyond those available as of the date of enactment of this Act for the delivery of closed captions of video programming delivered using Internet protocol that are necessary to meet the performance objectives identified under subparagraph (A). 
(C)A recommendation for any regulations that may be necessary to ensure compatibility between video programming delivered using Internet protocol and devices capable of receiving and displaying such programming in order to facilitate access to closed captions. 
(2)Video description, emergency information, user interfaces, and video programming guides and menusWithin 18 months after the date of enactment of this Act, the Advisory Committee shall develop and submit to the Commission a report that includes the following: 
(A)An identification of the performance objectives for protocols, technical capabilities, and technical procedures needed to permit content providers, content distributors, Internet service providers, software developers, and device manufacturers to reliably encode, transport, receive, and render video descriptions of video programming and emergency information delivered using Internet protocol or digital broadcast television. 
(B)An identification of additional protocols, technical capabilities, and technical procedures beyond those available as of the date of enactment of this Act for the delivery of video descriptions of video programming and emergency information delivered using Internet protocol that are necessary to meet the performance objectives identified under subparagraph (A). 
(C)A recommendation for any regulations that may be necessary to ensure compatibility between video programming delivered using Internet protocol and devices capable of receiving and displaying such programming in order to facilitate access to emergency information. 
(D)With respect to user interfaces, a recommendation for the standards, protocols, and procedures used to enable the functions of apparatus designed to receive or display video programming transmitted simultaneously with sound (including apparatus designed to receive or display video programming transmitted by means of services using Internet protocol) to be accessible to and usable by individuals with disabilities. 
(E)With respect to user interfaces, a recommendation for the standards, protocols, and procedures used to enable on-screen text menus and other visual indicators used to access the functions on an apparatus described in subparagraph (D) to be accompanied by audio output so that such menus or indicators are accessible to and usable by individuals with disabilities. 
(F)A recommendation for the standards, protocols, and procedures used to enable the selection of video programming information on an apparatus or navigation device by means of a guide or menu to be accessible in real-time by individuals who are blind or have a visual impairment. 
(3)Consideration of standards, protocols, and procedures by standard-setting organizationsThe recommendations of the Advisory Committee shall, to the extent possible, incorporate the standards, protocols, and procedures that have been adopted by appropriate industry standard-setting organizations for the report requirements described in paragraphs (1) and (2). 
(f)Meetings 
(1)Initial meetingThe initial meeting of the Advisory Committee shall take place not later than 180 days after the date of the enactment of this Act. 
(2)Other meetingsAfter the initial meeting, the Advisory Committee shall meet at the call of the Chairman. 
(3)Notice; open meetingsAny meeting held by the Advisory Committee shall be noticed at least 14 days before such meeting and shall be open to the public. 
(g)Procedural rules 
(1)QuorumThe presence of one-third of the members of the Advisory Committee shall constitute a quorum for conducting the business of the Advisory Committee. 
(2)SubcommitteesTo assist the Advisory Committee in carrying out its functions, the Chairman may establish appropriate subcommittees composed of members of the Advisory Committee and other subject matter experts. 
(3)Additional procedural rulesThe Advisory Committee may adopt other procedural rules as needed. 
(h)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Committee.  
202.Video description and closed captioning 
(a)Video DescriptionSection 713 of the Communications Act of 1934 (47 U.S.C. 613) is amended— 
(1)by striking subsections (f) and (g); 
(2)by redesignating subsection (h) as subsection (j); and 
(3)by inserting after subsection (e) the following: 
 
(f)Video Description 
(1)Reinstatement of regulationsOn the day that is 1 year after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Commission shall, after a rulemaking, reinstate its video description regulations contained in the Implementation of Video Description of Video Programming Report and Order (15 F.C.C.R. 15,230 (2000)), modified as provided in paragraph (2). 
(2)Modifications to reinstated regulationsSuch regulations shall be modified only as follows: 
(A)The regulations shall apply to video programming, as defined in subsection (i), insofar as such programming is transmitted for display on television in digital format. 
(B)The Commission shall update the list of the top 25 Designated Market Areas, the list of the top 5 national nonbroadcast networks that have at least 50 hours per quarter of prime time programming that is not exempt under this paragraph, and the designation of the beginning calendar quarter for which compliance shall be calculated. 
(C)The regulations may permit a provider of video programming or a program owner to petition the Commission for an exemption from the requirements of this section upon a showing that the requirements contained in this section would be economically burdensome. 
(D)The Commission may exempt from the regulations established pursuant to paragraph (1) a service, class of services, program, class of programs, equipment, or class of equipment for which the Commission has determined that the application of such regulations would be economically burdensome for the provider of such service, program, or equipment. 
(E)The regulations shall not apply to live or near-live programming. 
(F)The regulations shall provide for an appropriate phased schedule of deadlines for compliance. 
(3)Inquiries on further video description requirementsThe Commission shall commence the following inquiries not later than 1 year after the completion of the phase-in of the reinstated regulations and shall report to Congress 1 year thereafter on the findings for each of the following: 
(A)Video description in television programmingThe availability, use, and benefits of video description on video programming distributed on television, the technical and creative issues associated with providing such video description, and the financial costs of providing such video description for providers of video programming and program owners. 
(B)Video description in video programming distributed on the internetThe technical and operational issues, costs, and benefits of providing video descriptions for video programming that is delivered using Internet protocol. 
(4)Continuing Commission authority 
(A)In generalThe Commission may issue additional regulations if the Commission determines, at least 2 years after completing the reports required in paragraph (3), that the need for and benefits of providing video descriptions for video programming, insofar as such programming is transmitted for display on television, are greater than the technical and economic costs of providing such additional programming. If the Commission makes such a determination and issues additional regulations, the Commission may increase, in total, the hours requirement for described video programming, insofar as such programming is transmitted for display on television, up to 75 percent of the requirement in the regulations reinstated under paragraph (1).  
(B)Further requirements 
(i)ReportNine years after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report assessing— 
(I)the types of described video programming that is available to consumers; 
(II)consumer use of such programming;  
(III)the costs to program owners, providers, and distributors of creating such programming; 
(IV)the benefits to consumers of such programming; 
(V)the amount of such programming currently available; and 
(VI)the need for additional described programming. 
(ii)Increased availabilityTen years after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Commission shall have the authority, based upon the findings, conclusions, and recommendations contained in the report under clause (i), to increase the availability of such programming. 
(C)Application to designated market areas 
(i)In generalAfter the Commission completes the study on video description, the Commission shall phase in the video description regulations for all designated market areas, except that the Commission may grant waivers to entities in specific designated market areas where it deems appropriate.  
(ii)Phase-in deadlineThe phase-in described under clause (i) shall be completed not later than 6 years after the date of enactment of the Twenty-First Century Communications and Video Accessibility Act of 2010. 
(g)Emergency informationNot later than 1 year after the Video Programming and Emergency Access Advisory Committee report under section 201(e)(2) of the Twenty-First Century Communications and Video Accessibility Act of 2010 is submitted to the Commission, the Commission shall complete a proceeding to— 
(1)identify methods to convey emergency information (as that term is defined in section 79.2 of title 47, Code of Federal Regulations) in a manner accessible to individuals who are blind or have a visual impairment; and  
(2)promulgate regulations that require certain designated video programming providers and video programming distributors (as those terms are defined in section 79.1 of title 47, Code of Federal Regulations) and program owners to convey such emergency information in a manner accessible to individuals who are blind or have a visual impairment. 
(h)Responsibilities 
(1)Video programming ownerA video programming owner shall ensure that any closed captioning and video description required pursuant to this section is provided in accordance with the technical standards, protocols, and procedures established by the Commission. 
(2)Video programming provider or distributorA video programming provider or video programming distributor shall be deemed in compliance with this section and the rules and regulation promulgated thereunder if such provider or distributor enables the rendering or the pass through of closed captions and video description signals. 
(i)DefinitionsFor purposes of this section, section 303, and section 330: 
(1)Video descriptionThe term video description means the insertion of audio narrated descriptions of a television program’s key visual elements into natural pauses between the program’s dialogue. 
(2)Video programmingThe term video programming has the meaning given such term in section 602.. 
(b)Closed Captioning on Video Programming delivered using Internet protocolSection 713 of such Act is further amended by striking subsection (c) and inserting the following: 
 
(c)Deadlines for Captioning 
(1)In generalThe regulations prescribed pursuant to subsection (b) shall include an appropriate schedule of deadlines for the provision of closed captioning of video programming published or exhibited on television. 
(2)Deadlines for programming delivered using Internet protocol 
(A)Regulations on closed captioning on video programming delivered using Internet protocolNot later than 6 months after the submission of the report to the Commission required by section 201(e)(1) of the Twenty-First Century Communications and Video Accessibility Act of 2010, the Commission shall promulgate regulations to require the provision of closed captioning on video programming delivered using Internet protocol. 
(B)ScheduleThe regulations prescribed under this paragraph shall include an appropriate schedule of decoding for the provision of closed captioning, taking into account whether such programming is prerecorded and edited for Internet distribution, or whether such programming is live or near-live and not edited for Internet distribution. 
(C)CostThe Commission may delay or waive the regulation promulgated under subparagraph (A) to the extent the Commission finds that the application of the regulation to live video programming delivered using Internet protocol would be economically burdensome to providers of video programming or program owners.  
(D)Requirements for regulations 
(i)In generalThe regulations prescribed under this paragraph— 
(I)shall contain a definition of near-live programming and edited for Internet distribution;  
(II)may exempt any service, class of service, program, class of program, equipment, or class of equipment for which the Commission has determined that the application of such regulations would be economically burdensome to the provider of such service, program, or equipment; 
(III)shall provide that de minimis failure to comply with such regulations by a provider of video programming or program owner shall not be treated as a violation of the regulations; and 
(IV)shall only apply to video programming that is transmitted for display on television with closed captioning after the effective date of the regulations issued pursuant to this section. 
(ii)Alternate meansAn entity may meet the requirements of this section through alternate means than those prescribed by regulations pursuant to paragraph (1) if the requirements of this section are met, as determined by the Commission.. 
(c)Conforming AmendmentSection 713(d) of such Act is amended by striking paragraph (3) and inserting the following: 
 
(3) 
(A)a provider of video programming or program owner may petition the Commission for an exemption from the requirements of this section; 
(B)the Commission may grant such petition upon a showing that the requirements contained in this section would be economically burdensome; 
(C)during the pendency of such a petition, such provider or owner shall be exempt from the requirements of this section; and 
(D)the Commission shall act to grant or deny any such petition, in whole or in part, within 6 months after the Commission receives such petition, unless the Commission finds that an extension of the 6-month period is necessary to determine whether such requirements are economically burdensome.. 
(d)Reporting requirementTwo years after the effective date of the regulations issued pursuant to this section, and biennially thereafter, each broadcast television network and each cable television network shall submit to the Commission a report containing the number of hours, in the applicable 2-year period, of video programming not published or exhibited on television after the date of enactment of this Act that was provided on the Internet with closed captioning.  
(e)Report to Congress 
(1)In generalThree years after the date of enactment of this Act, the Commission shall submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate— 
(A)assessing the technical, economic, and operational issues regarding the captioning of video programming that is distributed only over the Internet, including the types and amounts of such video programming that is or could be captioned, the types of entities producing such programming, and the effects a closed captioning requirement may have on the producers of such programming;  
(B)assessing the benefits to and use by consumers of closed captioning of video programming that is distributed only over the Internet for consumers; and  
(C)making recommendations, if any, of whether Congress should adopt or the Commission should implement a closed captioning requirement for such programming.  
(2)UpdatesThe Commission shall periodically update the report to the Committees as it determines appropriate. 
203.Closed captioning decoder and video description capability 
(a)Authority to regulateSection 303(u) of the Communications Act of 1934 (47 U.S.C. 303(u)) is amended to read as follows: 
 
(u)Require that— 
(1)apparatus designed to receive or play back video programming transmitted simultaneously with sound, if such apparatus is manufactured in the United States or imported for use in the United States and uses a picture screen of any size— 
(A)be equipped with built-in closed caption decoder circuitry or capability designed to display closed-captioned video programming; 
(B)have the capability to decode and make available the transmission and delivery of video description services as required by regulations reinstated and modified pursuant to section 713(f); and 
(C)have the capability to decode and make available emergency information (as that term is defined in section 79.2 of title 47, Code of Federal Regulations) in a manner that is accessible to individuals who are blind or have a visual impairment; and 
(2)notwithstanding paragraph (1) of this subsection— 
(A)apparatus described in such paragraph that use a picture screen that is less than 13 inches in size meet the requirements of subparagraphs (A), (B), and (C) of such paragraph only if the requirements of such subparagraphs are achievable (as defined in section 716);  
(B)any apparatus or class of apparatus that are display-only video monitors with no playback capability are exempt from the requirements of such paragraph; and 
(C)the Commission shall have the authority to waive the requirements of this subsection for any apparatus or class of apparatus.. 
(b)Other devicesSection 303 of the Communications Act of 1934 (47 U.S.C. 303) is further amended by adding at the end the following new subsection: 
 
(z)Require that— 
(1)if achievable (as defined in section 716), apparatus designed to record video programming transmitted simultaneously with sound, if such apparatus is manufactured in the United States or imported for use in the United States, enable the rendering or the pass through of closed captions, video description signals, and emergency information (as that term is defined in section 79.2 of title 47, Code of Federal Regulations) so that viewers are able to activate and de-activate the closed captions and video description as the video programming is played back on a picture screen of any size; and 
(2)interconnection mechanisms and standards for digital video source devices are available to carry from the source device to the consumer equipment the information necessary to permit the display of closed captions and to make encoded video description and emergency information audible.. 
(c)Shipment in commerceSection 330(b) of the Communications Act of 1934 (47 U.S.C. 330(b)) is amended— 
(1)by striking section 303(u) in the first sentence and inserting subsections (u) and (z) of section 303; 
(2)by striking the second sentence and inserting the following: Such rules shall provide performance and display standards for such built-in decoder circuitry or capability designed to display closed captioned video programming, the transmission and delivery of video description services, and the conveyance of emergency information as required by section 303 of this Act.; and 
(3)in the fourth sentence, by striking closed-captioning service continues and inserting closed-captioning service and video description service continue. 
(d)Implementing regulations 
(1)In generalThe Federal Communications Commission shall, after consideration of the Advisory Committee reports required by section 201(e), prescribe such regulations as are necessary to implement the requirements of sections 303(u), 303(z), and 330(b) of the Communications Act of 1934, as amended by this section, needed for the transmission of— 
(A)closed captioning within 6 months after the submission to the Commission of the Advisory Committee report required by section section 201(e)(1); and 
(B)video description and emergency information within 12 months after the submission to the Commission of the Advisory Committee report required by section section 201(e)(2). 
(2)Alternate meansAn entity may meet the requirements of sections 303(u), 303(z), and 330(b) of the Communications Act of 1934 through alternate means than those prescribed by regulations pursuant to paragraph (1) if the requirements of such sections are met, as determined by the Commission. 
204.User interfaces on digital apparatus 
(a)AmendmentSection 303 of the Communications Act of 1934 (47 U.S.C. 303) is further amended by adding after subsection (z), as added by section 203 of this Act, the following new subsection: 
 
(aa)Require— 
(1)if achievable (as defined in section 716), that digital apparatus designed to receive or play back video programming, that are shipped in interstate commerce or manufactured in the United States, transmitted in digital format simultaneously with sound, including apparatus designed to receive or display video programming transmitted in digital format using Internet protocol, be designed, developed, and fabricated so that control of all built-in apparatus functions are accessible to and usable by individuals with disabilities; 
(2)that if on-screen text menus or other visual indicators built in to the digital apparatus are used to access the functions of the apparatus described in paragraph (1), such functions shall be accompanied by audio output that is either integrated or peripheral to the apparatus, so that such menus or indicators are accessible to and usable by individuals who are blind or have a visual impairment in real-time;  
(3)that built-in user controls on such apparatus shall be capable of accessing closed captioning, including— 
(A)if a remote control is provided with the apparatus— 
(i)a button, key, or icon on the remote control of such apparatus designated for activating closed captioning; or 
(ii)any other mechanism that provides a substantially equivalent level of accessibility; and 
(B)if on-screen menus are displayed on such apparatus— 
(i)the inclusion of closed captions and video description on the first menu that appears; or 
(ii)any other mechanism that provides a substantially equivalent level of accessibility; and 
(4)that in applying this subsection the term apparatus does not include a navigation device, as such term is defined in section 76.1200 of title 47, Code of Federal Regulations.. 
(b)Implementing regulations 
(1)In generalWithin 12 months after the submission to the Commission of the Advisory Committee report required by section 201(e)(2), the Commission shall prescribe such regulations as are necessary to implement the amendments made by subsection (a). 
(2)Alternate meansAn entity may meet the requirements of sections 303(aa) of the Communications Act of 1934 through alternate means than those prescribed by regulations pursuant to paragraph (1) if the requirements of such section are met, as determined by the Commission. 
(c)Deferral of compliance with ATSC Mobile DTV Standard A/153A digital apparatus designed and manufactured to receive or play back the Advanced Television Systems Committee’s Mobile DTV Standards A/153 shall not be required to meet the requirements of the regulations prescribed under subsection (b) for a period of not less than 24 months after the date on which the final regulations are published in the Federal Register. 
205.Access to video programming guides and menus provided on navigation devices 
(a)AmendmentSection 303 of the Communications Act of 1934 (47 U.S.C. 303) is further amended by adding after subsection (aa), as added by section 204 of this Act, the following new subsection: 
 
(bb)Require— 
(1)if achievable (as defined in section 716), that the on-screen text menus and guides provided by navigation devices (as such term is defined in section 76.1200 of title 47, Code of Federal Regulations) for the display or selection of multichannel video programming are audibly accessible in real-time upon request by individuals who are blind or have a visual impairment, except that the Commission may not specify the technical standards, protocols, procedures, and other technical requirements for meeting this requirement; and 
(2)for navigation devices with built-in closed captioning capability, access to such capability through a button, key, or icon designated for activating the closed captioning, or through any other mechanism that provides a substantially equivalent level of accessibility.. 
(b)Implementing regulations 
(1)In generalWithin 12 months after the submission to the Commission of the Advisory Committee report required by section 201(e)(2), the Commission shall prescribe such regulations as are necessary to implement the amendment made by subsection (a). 
(2)ExemptionSuch regulations may provide an exemption from the regulations for cable systems serving 50,000 or fewer subscribers. 
(3)ResponsibilityAn entity shall only be responsible for compliance with the requirements added by this section with respect to navigation devices that such entity provides to a requesting individual who is blind or has a visual impairment and shall make reasonable efforts to make such requirements known to consumers. 
(4)Separate equipment or software 
(A)In generalSuch regulations shall permit but not require the entity providing the navigation device to the requesting individual who is blind or has a visual impairment to comply with section 303(bb)(1) of the Communications Act of 1934 (as added by subsection (a) of this section) through such entity’s use of software, a peripheral device, specialized consumer premises equipment, a network-based service, or other solution, and shall provide such entity with the flexibility to select the manner of compliance.  
(B)RequirementsIf an entity complies with section 303(bb)(1) of the Communications Act of 1934 (as added by subsection (a) of this section) under subparagraph (A) of this paragraph, such entity shall provide any such software, peripheral device, equipment, service, or solution at no additional charge and within a reasonable time to such individual. 
(5)User controls for closed captioningSuch regulations shall permit the entity providing the navigation device maximum flexibility in the selection of means for compliance with section 303(bb)(2) of the Communications Act of 1934 (as added by subsection (a) of this section). 
(6)Phase-in 
(A)In generalThe Commission shall provide affected entities with— 
(i)not less than 2 years after the adoption of such regulations to begin placing in service devices that comply with the requirements of section 303(bb)(2) of the Communications Act of 1934 (as added by subsection (a) of this section); and 
(ii)not less than 3 years after the adoption of such regulations to begin placing in service devices that comply with the requirements of section 303(bb)(1) of the Communications Act of 1934 (as added by subsection (a) of this section). 
(B)ApplicationSuch regulations shall apply only to devices manufactured or imported on or after the respective effective dates established in subparagraph (A). 
206.DefinitionsIn this title: 
(1)Advisory CommitteeThe term Advisory Committee means the advisory committee established in section 201. 
(2)ChairmanThe term Chairman means the Chairman of the Federal Communications Commission. 
(3)CommissionThe term Commission means the Federal Communications Commission. 
(4)Emergency informationThe term emergency information has the meaning given such term in section 79.2 of title 47, Code of Federal Regulations. 
(5)Internet protocolThe term Internet protocol includes Transmission Control Protocol and a successor protocol or technology to Internet protocol. 
(6)Navigation deviceThe term navigation device has the meaning given such term in section 76.1200 of title 47, Code of Federal Regulations. 
(7)Video descriptionThe term video description has the meaning given such term in section 713 of the Communications Act of 1934 (47 U.S.C. 613). 
(8)Video programmingThe term video programming has the meaning given such term in section 713 of the Communications Act of 1934 (47 U.S.C. 613). 
IIIPAYGO Compliance 
301.PAYGO ComplianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Passed the House of Representatives July 26, 2010.Lorraine C. Miller,Clerk. 

August 5, 2010
Read twice and placed on the calendar 
